DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Remarks
This communication is considered fully responsive to the Amendment filed on 12/16/21.
It is noted that there is now power of attorney on record (see PA 12/16/21).
Nonetheless, in the spirit of compact prosecution, Applicant is invited to contact the Examiner for an interview to discuss the inventive concepts of the instant application. Applicant may optionally amend the claims to further direct the claims toward a particular inventive concept described in the specification without an interview. Please do not hesitate to contact the examiner of record at 571-270-5693 if you have any questions regarding this correspondence and/ or your response to the current office action.
112 rejection of claim 7 withdrawn since amended accordingly.
101 rejection is maintained. See details below.
Regrettably, indication of allowance is withdrawn. See 103 rejection below.
Response to Arguments
Applicant's arguments filed 12/16/21 have been fully considered but they are not persuasive. 
1] applicant argues: (summary Remarks 12/16/21, pg 4-7)(emphasis added)
Claim 7 has been rejected for claim an abstract idea. All rejections of the Examiner are traversed. Without prejudice and in order to expedite allowance, the Applicant has amended claim 7.
Claim 7 as currently amended is directed to method of sharing and reposting a secret message over an instant messaging application. The Applicant asserts that the method is tied to instant messaging and not merely a convention organization of human behavior.
BACKGROUND - instant messaging
1) the Web 2.0 revolution
<omitted>
COMPARISON - between instant messaging and conventional communication
The Examiner has compared instant messaging to sending a letter in an
envelope. The Applicant would like to point out a very big difference. When I send a
physical letter to a contact, even if I give him the original letter, he can at most send
the original to one other recipient In order to send the message to a large number of
recipients, he must copy the letter. If he wants to send it to multiple recipients he

original serially to one recipient after another.
A similar situation occurs with electronic communication. Once I have
communicated a message to a contact, he may copy the message and send it on. I have
no way to stop him from doing so unless I physically restrain him.

CLAIM 7 - solves a problem particular to instant messaging 
In instant messaging there exist an alternative possibility. A contact may resend my message directly to large numbers of recipients without copying the letter. The current invention as recited in claim 1 does not apply to the conventional form of copying and resending text, but only to this new technology of instantly resending a received message without copying.

The ability of a contact to instantly resend messages to large networks of people leads to a problem. Once I send a message to a contact he may casually disseminate it to a large network of people and each of them can further do the same. This makes it difficult for me to control dissemination of my message.
The invention as recited in claim 7 as currently amended does not limit the convention form of copying and dissemination. For example, if a contact receives a message on his computing device (whether or not in the secret mode as claimed in claim 7 as currently amended), he can manually copy the message (e.g., by snapping a picture of his screen with an external camera or by copying the text by typing it onto another device) and then disseminate the copied message. The current invention does not purport to control such intentional unauthorized copying and disseminating.
The problem solved by the invention as recited in claim 1 is sharing that is particular to instant messaging, the automatic storing of material and its availability for casual forwarding to a large network of new recipients. The invention as recited in the amended claim 7 gives the original sender power to control automatic storage and the casual forwarding of his original message by the contact to whom he sent to message.
Accordingly the Applicant asserts that claim 7 as currently amended does not merely recite an abstract idea, but recites a particular solution to a particular problem that is tied to a particular non-convention new technology (Web 2.0).
…

	The examiner respectfully disagrees.
Specifically, claimed use of instant messaging is field of use i.e. extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. In this case, use of a machine contributes only nominally or insignificantly to the execution of the claimed method i.e. field of use and would not integrate a judicial exception or provide significantly more (see MPEP 2106.05(b)(III) Whether its involvement is extra-solution or field-of-use).
Furthermore, original specification attributes IFW, page 1, section “background art” the problem being solved is that sometimes a user wants to send sensitive messages to contacts and prefers the messages not be shown to third parties and this is not a technological improvement but, instead, solves a human interaction problem.

2] applicant argues: (summary Remarks 12/16/21, pg 4-7)(emphasis added)
…
CLAIM 7 - particular limitations tied to Internet communication
The limitations of claim 7 as currently amended tie the claim to the particular technology of Internet technology and Instant messaging and therefore even if the Examiner were to somehow assert that the subject matter is abstract, claim 7 will nevertheless be significantly more and patent eligible subject matter as descried in the MPEP section 2106.0S(b) section II and as determined by the Federal Circuit CyberSource v. Retail Decisions, 654 F.3d 1366, 1370, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011).
For example:
Claim 7 recites communicating a message between computing devices of a user and a contact through a remote server.

Claim 7 recites communicating a between computing devices of a user and a computing device of a contact through a remote server. Such remote communication is part of the background of the problem of uncontrolled dissemination solved by the current invention as recited in claim 7.

Claim 7 recites reposting a message on a computing devices of a contact when upon receiving permission from a computing device of a user. The concept of reposting a message is integral to the claim and makes no sense outside of the context of instant messaging. Furthermore, the ability to send permission to repost from a computing device of the would make no sense without Internet technology (it would be easier to copy the message than to send physical mail back and forth to receive such permission).
In many other details the claim recites opening dialogues on a screen and sending messages through a server etc. These concepts are integrally tied to Internet technology.

The examiner respectfully disagrees.
Specifically, see response to argument 1] above.
Furthermore, Cybersource v Retail Decisions appellant’s argument that claimed method tied to particular machine because it ‘would not be necessary or possible without the Internet’ was not persuasive and Federal Court stated that regardless of whether “the Internet” can be viewed as a machine, it is clear the Internet cannot perform the steps of claimed method. Similarly, for example, additional elements that invoke computers or other machinery merely as a tool to perform existing process will generally not amount to significantly more than judicial exception. see MPEP 2106.05(b)(II) Whether the machine or apparatus implements the steps of the method).
Furthermore, original specification attributes IFW, page 1, section “background art” the problem being solved is that sometimes a user wants to send sensitive not a technological improvement but, instead, solves a human interaction problem.
Therefore, prong 2A step 2 & step 2B fail. Claim is ineligible. 101 rejection is maintained.
Claim Rejections - 35 USC § 112
Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically first limitation recites “… the instant messaging including a secret chat mode; …” and it is not clear whether the “the instant messaging” intends to reference the same previously recited “instant messaging application” or some other element and/or aspect of “instant messaging” and therefore metes and bounds of claim is indefinite. For purposes of examining, the examiner will assume intended  “… the instant messaging application including a secret chat mode; …” and applicant should amend with substance equivalent to  “… the instant messaging application including a secret chat mode; …” to overcome this rejection.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to abstract idea without significantly more. The independent claim 7 recite(s) providing, indicating, receiving and deleting, storing, re-posting steps is/are certain methods of organizing human activity of managing personal behavior and/or relationships and/or interactions between people (including social activities) including the recitation of generic processing and computing devices by users as generic tools for the human interaction. For example, “providing an option” to apply secret chat mode, outgoing/incoming text messages written or recorded in a dialog box and “indicating on a screen” of the user that the chat is under secret chat mode, and “receiving delete command” and deleting the outgoing/incoming message under secret chat mode Step 2A Prong One). This judicial exception is not integrated into a practical application because the additional element of “processing/computer devices” (claim 7)” amounts to no more than mere instructions to apply the exception using generic computer components. That is, the claims does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claim as a whole, looking at the elements individually and in combination, does not integrate the abstract idea into a practical application. Furthermore, IFW, page 1, section “background art” the problem being solved is that sometimes a user wants to send sensitive messages to contacts and prefers the messages not be shown to third parties and this is not a technological improvement but, instead, solves a human interaction problem. Furthermore, claimed use of instant messaging is field of use i.e. extent to which (or how) the machine or apparatus imposes meaningful limits on the claim. In this case, use of a machine contributes only nominally or insignificantly to the execution of the claimed method i.e. field of use and would not integrate a judicial exception or provide significantly more (see MPEP 2106.05(b)(III) Whether its involvement is extra-solution or field-of-use).Accordingly, the claims(s) recite an abstract idea (Step 2A Prong Two, Step 2B). The claim(s) is/are not patent eligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2015/0350251 A1 to Brander et al. (“Brander”) in view of U.S. Patent Publication No. 2016/0191442 A1 to Penilla et al. (“Penilla”) and further in view of U.S. Patent Publication No. 2012/0304080 A1 to Wormald et al. (“Wormald”).  
As to claim 7, Brander discloses a method for managing a secret chat between a user and a contact comprising:
supplying an instant messaging application installed on a computing device of the user and a computing device of the contact, the instant messaging including a secret chat mode (Brander: fig 1, 12-17, 20-31, 32-37, 51-63, [0094-95; 122; 126-129]: fig 1 & 12 & 41-43 default IM message/ conversation and protected IM message/ conversation (secret chat mode) and IM application 66 includes or has access to protected IM module 68 for enabling protected IM conversations (secret chat mode) [0093-94] and fig 51-59 security levels, for example unclassified, unclassified but sensitive, sensitive, secret, top secret, need to know/eyes only (various secret chat mode(s)));
connecting between the computing device of the user and the computing device of the contact by the instant messaging application via a remote server Brander: fig 2-4 & 11, [0079-83; 93; 122]: devices 10a-b, d (user, contact mobile devices) enterprise server (remote server) 22);
opening a first chat dialog box on a screen of the computing device of the user (Brander: fig 49-54, [0145-148]: example protected chat UI (opening first chat dialog box on a screen) 362 sequence of screens for changing a security level of IM conversation when user desires to increase security level for particular conversation [0145] …);
or user can select start new chat at different security level button 374 and new and future messages transmitted at higher security [0145] …);
sending a text message from the user through the first chat dialog box through the remote server to the contact (Brander: fig 13-17 & 49-54, [0096-98; 145-148]: fig 13-17 example protected IM conversation interface 78 may include visual badge or icon 80 82 to identify protected IM conversation … input field 82 selected for typing [0096-97] … user selects ellipse button 330 in fig 50 triggers sliding options panel 366 in fig 51 and selects security level 368 for pop-up selection window 370 in fig 52 selects higher level of security for current chat button 372 and entire conversation, including previous messages, re-encrypted and stored at new security level or user can select start new chat at different security level button 374 and new and future messages transmitted at higher security [0145] …);
opening a second chat dialog box on a screen of the computing device of the contact (Brander: fig 49-54 & 60, [0145-148; 154-155]:  … any new messages exchanged with Bob’s device (opening a second chat dialog box on a screen of the computing device of the contact) will be encrypted at new security level [0145] … fig 60 … IM messages 12 14 in electronic group conversation of two or more devices of both regular or first/ second security level protected  IM messages [0154]).
Brander did not explicitly disclose receiving a deleting command through the remote server to said computing device of the contact from the computing device of the user.   
Penilla discloses receiving a deleting command through the remote server to said computing device of the contact from the computing device of the user (Penilla: fig 1-8, [0024-56]: … either user can decide at any time to impose a 
Brander and Penilla are analogous art because they are from the same field of endeavor with respect to privacy.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Penilla into the method by Brander. The suggestion/motivation would have been to provide lifetime setting for private (secret) communications between parties while allowing parties to read conversations with security that messages will be deleted (Penilla: [0099]).  
Brander and Penilla further disclose deleting from the second chat dialog box of the contact the text message in response to said receiving (Penilla: fig 1-8, [0024-56]: fig 7 … once timer has ended, conversation deletion processed … all copies of the message and any associated keys sent or received from (recipient) Bob’s sent box or in box are deleted (second chat dialog box of the contact) [0097]);
storing said text messages (Brander: fig 12, [0094-95]: IM storage 784 for storing protected IM conversations 70, default IM conversations 72 [0095]).
Brander did not explicitly disclose sending, by the contact to the server, a reposting command for reposting said text message to the computing device of the contact· and re-posting the text message on the computing device of the contact in response to said sending of the repost command by the contact only in response to also receiving a reposting command from the computing device of the user.
Wormold disclose sending, by the contact to the server, a reposting command for reposting said text message to the computing device of the contact (Wormold: fig 5-8, [0060-69]: … by selecting an option through their GUI 185 180 that functions to set an expiry period for IM conversation so that content is automatically deleted or “self-destructs” after designated expiry period (i.e. after posted and deleted) [0063] … a user (contact) must receive explicit permission from second user to allow for copying, cutting and/or pasting and this permission may be requested before IM conversation begins or any time during conversation by selecting option through their GUI 185 180 that functions to send a request of other user for permission to unlock  IM conversation (see with [0063] - re-posting the text message on the computing device of the contact in response to said sending of the repost command by the contact …) [0064] …)
and re-posting the text message on the computing device of the contact in response to said sending of the repost command by the contact only in response to also receiving a reposting command from the computing device of the user (Wormold: fig 5-8, [0060-69]: … permission granted by user upon receipt of request to unlock IM conversation by selecting option (reposting only in response to) through their GUI 185 180 that functions to send permission message to client 101 102of other user for granting permission to unlock IM conversation (also receiving a reposting command from the computing device of the user) [0064]).
Brander, Penilla and Wormold are analogous art because they are from the same field of endeavor with respect to instant messaging.
At the effective filing date, for AIA , it would have been obvious to a person of ordinary skill in the art to incorporate the strategies by Wormold into the method by Brander and Penilla. The suggestion/motivation would have been to provide IM message content security to address some IM conversations that contain sensitive information or commentary that could be damaging to one party if the other party published or make available to a third party (Wormold: [0010-11]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUNE SISON whose telephone number is (571)270-5693. The examiner can normally be reached 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rupal Dharia can be reached on 571-272-3880. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JUNE Y SISON/Primary Examiner, Art Unit 2443